DETAILED ACTION
1.	(A). The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This office action is based on Request for Continued Examination (RCE) Under 37 CFR 1.114 on 09/13/2021 and an interview conducted on 09/14/2021 with the Applicants' representative Attorney Gary Koo (Please refer to PTO-413B).
	(B). A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/13/2021 has been entered.


2.	An Examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

3.	Authorization for this Examiner Amendment was given in an email (under the condition provided by 37 CFR 1.33 and 37 CFR 1.34 or Authorization provided through Form PTO/SB/439) and over telephonic discussion by Attorney Gary Koo (Reg. No. 59,743) on September 17th, 2021. 

4.	Claim 4 is allowed.
Examiner Amendment
The following claim(s) will only replace the corresponding numbered pending claim(s) in the Application. 
IN THE CLAIMS:
1-3. (Canceled).

4.	(Currently Amended)  A system for remote control, comprising:

an input device provided with a touch-sensitive panel display, the touch-sensitive panel display displaying the GUI controller for receiving an operation input for operating a target device, the target device comprising at least one of a drone, a radio-controlled car, a robot, and a device that operates in a virtual space; and 
an engine, wherein:
the GUI controller design support device comprises:
a controller set editing unit that edits a controller set, the controller set containing and being configured by a plurality of controller parts and defining the GUI controller,
a controller part editing unit that edits the respective controller parts contained in the controller set,
a user program editing unit that edits a user program, the user program defining control of the target device in response to the operation input being input to the controller part,
a GUI controller registration unit that registers the controller set edited at the controller set editing unit and the controller part editing unit with the input device in a state where the engine, on which a driver that is an object called from the user program and utilized in order to control the target device is operated, activates an execution environment for executing the user program, and
a user program registration unit that registers the user program edited at the user program editing unit with the engine in the state where the engine, on which the driver that is the object called from the user program and utilized in order to control the target device is operated, activates the execution environment for executing the user program, 
the input device receives the operation input to the GUI controller displayed on the touch-sensitive panel display and transmits a program execution request including identification information of an instance of the control part that received the operation input to the engine,
the input device enables updating of the controller set of the GUI controller associated with the user program in the state where the engine activates the execution environment for executing the user program without a need to reboot, 
the engine waits for the program execution request in the state where the engine activates the execution environment for executing the user program and, when the program execution request is received from the input device, operates the driver to control the target device by executing an entry point of the user program corresponding to the identification information of the instance of the control part included in the program execution request, and


5-15. (Canceled).
 —o—o—o—
         ALLOWABLE SUBJECT MATTER
3.	The following is an examiner’s statement of reasons for allowance:
  	Based on the prior arts of record, and further search Examiner concluded that the claimed invention in a manner have been recited in each of the independent claims and dependent claims such as in claim 1, “engine waits for the program execution request in the state where the engine activates the execution environment for executing the user program and, when the program execution request is received from the input device, operates the driver to control the target device by executing an entry point of the user program corresponding to the identification information of the instance of the control part included in the program execution request” which are not expressly taught or fairly suggested in the cited prior arts while the claimed inventions have been created in the context of a GUI controller design support device that supports designing of a GUI controller; an input device provided with a touch-sensitive panel display, the touch-sensitive panel display displaying the GUI controller for receiving an operation input for operating a target device, the target device comprising at least one of a drone, a radio-controlled car, a robot, and a device that operates in a virtual space renders the pending independent claim allowable. 
6.	Any comments considered necessary by applicants must be submitted no later than the payment of issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reason For Allowance”. 

CONCLUSION
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZIAUL A. CHOWDHURY whose telephone number is (571)270-7750.  The examiner can normally be reached on 9:30PM 6:30PM Monday -Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hyung S. Sough can be reached on 571-272-6799.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ZIAUL A CHOWDHURY/Primary Examiner, Art Unit 2192                                                                                                                                                                                                                                                                                                                                                  
                                        09/28/2021